                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

MIKE BRINKMAN,

                Plaintiff,

         v.
                                                     Case No. 8:20-cv-02453-VMC-AAS
EQUIFAX INFORMATION SERVICES LLC,
and ACCOUNT RESOLUTION SERVICES,
LLC,

                Defendants.


                          NOTICE OF PENDENCY OF OTHER ACTIONS
          In accordance with Local Rule 1.04(d), I certify that the instant action:

_____ IS              related to pending or closed civil or criminal case(s) previously filed in this
                      Court, or any other Federal or State court, or administrative agency as
                      indicated below:


__X__ IS NOT          related to any pending or closed civil or criminal case filed with this Court,
                      or any other Federal or State court, or administrative agency.


       I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER ACTIONS
upon each party no later than fourteen days after appearance of the party.




66607966v.1
DATED: November 10, 2020   Respectfully submitted,

                           EQUIFAX INFORMATION SERVICES LLC

                           By:/s/ Tonya M. Esposito
                               Tonya M. Esposito (FL Bar No. 0118369)
                               SEYFARTH SHAW LLP
                               975 F Street, N.W.
                               Washington D.C. 20004
                               Telephone: (202) 828-5356
                               Facsimile: (202) 641-9228
                               tesposito@seyfarth.com

                               Attorney for Defendant
                               Equifax Information Services LLC




                           2
66607966v.1
                                  CERTIFICATE OF SERVICE

         I certify that on November 10, 2020, I electronically filed the foregoing NOTICE OF

PENDENCY OF OTHER ACTIONS with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to all counsel of record.



                                               /s/ Tonya M. Esposito
                                               Tonya M. Esposito
                                               Attorney for Defendant
                                               Equifax Information Services LLC




                                                  3
66607966v.1
